DETAILED ACTION
	This action is in response to the amendment filed December 10, 2020. Claims 21, 24 and 26 have been amended and claim 39 has been cancelled.  Claims 1-38, 40 and 41 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 depends from claim 39 which has been cancelled.  As such the metes and bounds of claim 40 cannot be determined. This rejection could be overcome if claim 40 is amended to depend from claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27, 28, 30, 31, 35-38 and 41 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0110208 A1 (Braedt ‘208) in view of US 2013/0017914 A1 (Braedt ‘914).
Regarding claim 21, Braedt ‘208 discloses a freewheel hub (10) for a bicycle, comprising: a hub axle (12), a hub sleeve (22) which is mounted rotatably on the hub axle, a driver sleeve which is mounted rotatably on the hub axle and is connectable to a sprocket arrangement (28), and a freewheel device (34) arranged between the hub sleeve and the driver sleeve, the freewheel device having a freewheel position (Fig. 2) and an engaged position (Fig. 4) and including: a first clutch ring (40) coupleable to the hub sleeve in a torque-transmitting manner, a second clutch ring (52)  coupleable to the driver sleeve in a torque-transmitting manner, the first clutch ring including first teeth (42) on a first outside circumference, the first teeth extending past a second outside 
Braedt ‘208 differs from the presently claimed device in that it does not disclose a driver sleeve which is mounted rotatably on the hub axle (12) and connectable to the a sprocket arrangement (28) such that the freewheel device (34) is arranged between the hub sleeve (22) and the driver sleeve and a second clutch ring (52) of the freewheel device is coupleable to the driver sleeve in a torque-transmitting manner.  Instead, Braedt ‘208 discloses a carrier disk (58) of the sprocket arrangement (28) mounted rotatably on the hub axle (12) via a bearing (30), the freewheel device (34) arranged between the hub sleeve (22) and the carrier disk (58), and a second clutch ring (52) of 
Braedt ‘914 provides evidence (see Fig. 15) that it was known before the effective filing date of the claimed invention to mount the sprocket arrangement (10) of a bicycle freewheel hub on a driver sleeve (16) rotatably mounted on an axle (11) and to arrange the freewheel (7) between the driver sleeve and a hub sleeve (8) so that the sprocket arrangement can rotate on the axle and the hub sleeve can be driven by any one of the multiple sprockets via the freewheel.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to mount the sprocket assembly of Braedt ‘208 on a driver sleeve of the type disclosed in Braedt ‘914 in order to enable the sprocket assembly to rotate relative to the axle and to drive the hub sleeve via the freewheel in view of the teaching of Braedt ‘914.  
Regarding claim 22, Braedt ‘208 discloses that the decoupling ring (110) can be made of plastic. See particularly lines 15-16 of paragraph [0078].
Regarding claim 23, the decoupling ring (110) in Braedt ‘208 is rotatable relative to the first clutch ring (40).
Regarding claim 27, the decoupling ring (110) in Braedt ‘208 has a smaller radial dimension than the first clutch ring (40).
Regarding claim 28, the decoupling ring (110), the first clutch ring (40), and the second clutch ring (52) in Braedt ‘208 form a unit along with the rest of the parts when assembled.
Regarding claim 30, the first teeth (42) in Braedt ‘208 are coupled or couplable to the hub sleeve (22) in a torque transmitting manner.

Regarding claim 35, the hub of Braedt ‘208 further comprises at least one biasing element (62 and/or 64), the biasing element biasing the first clutch ring and the second clutch ring together in the engaged position.  See paragraph [0066].
Regarding claim 36, the first clutch ring (40), the second clutch ring (52), and the decoupling ring (50) in Braedt ‘208 are located within the hub sleeve (22).
Regarding claim 37, note that the driver sleeve (16) in Braedt ‘914 includes protrusions (17) that allow the driver sleeve to be connected to a sprocket arrangement (10).
Regarding claim 38, the first clutch ring (40), the second clutch ring (52), and the decoupling ring (110) in Braedt ‘208 are concentric about the hub axle (12).
Regarding claim 41, the decoupling ring (110) in Braedt ‘208 contacts the hub sleeve (22).

Allowable Subject Matter
Claims 24-26, 29 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The objections to the specification and the rejections under 35 U.S.C. §112 (b) set forth in the previous Office action have been overcome by the amendments to claims 24 and 26.
Applicant’s arguments regarding the rejection under 35 U.S.C. §103 have been considered but are not persuasive. Claim 21 has been amended to include the limitations of claim 39. The previous indication of allowability of claim 39 was based on an interpretation of the Braedt ‘208 wherein the damping rubber ring 50 corresponded to the presently claimed “decoupling ring”. Upon further consideration, the stop ring 110 in Braedt ‘208 (see Figs. 2-4 and paragraph [0078] lines 11-16) is believed to meet the claim limitations pertaining to the decoupling ring inasmuch as the stop ring 110 is formed of a non-metal material (“plastic or some other damping material”), is disposed between the hub sleeve 22 and the first clutch ring 40, and contacts the second clutch ring 52 in the position shown in Fig. 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 10:15 AM-5:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655